DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 3-8, 10, 13-14, and 20 in the reply filed on 10/20/2021 is acknowledged.
Applicant’s amendment of claims 1, 9, 11, and 15 in the reply filed on 10/20/2021 is acknowledged.
Applicant’s addition of new claims 21-30 in the reply filed on 10/20/2021 is acknowledged.
Claims 1, 2, 9, 11-12, 15-19, and 21-30 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1, 2, 9, 11-12, 15-19, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Yan et al., US 2017/016706 discloses all limitations of claim 1 except for “oxidizing the exposed barrier layer to form the first gate insulating layer from the exposed barrier layer … simultaneously preparing the third contact hole and the fourth contact hole in the process of preparing the first contact hole and the second contact hole, wherein the third contact hole exposes at least a part of the third portion, and the fourth contact hole exposes at least a part of the fourth portion; simultaneously preparing the second input electrode and the second output electrode in the process of preparing the first gate electrode, the first input electrode, and the first 
In re Claim 11, Yan discloses all limitations of claim 11 except for that “the part of the barrier layer comprises a metal oxide pattern, and is capable of being reused as the first gate insulating layer, and the rest of the barrier layers comprises a metal pattern:.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 21, prior-art fails to disclose for preparing a display substrate  “wherein the first opening exposes a part of the barrier layer, the exposed part of the barrier layer divides the unexposed barrier layer into a first portion and a second portion that are independent from each other, and both the first portion and the second portion cover the first active layer, and wherein the first contact hole penetrates through the interlayer insulating layer and the first portion of the barrier layer and exposes a part of the first active layer, and the second contact hole penetrates through the interlayer insulating layer and the second portion of the barrier layer and exposes a part of the first active layer; and preparing the first gate electrode, the first input electrode, and the first output electrode, wherein the first gate electrode contacts the first gate insulating layer through the first opening, the first input electrode contacts the first active layer through the first contact hole, and the first output electrode contacts the first active layer through the second contact hole.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893